Exhibit 10.1

TAX SHARING AGREEMENT

by and between

TriMas Corporation

and

Horizon Global Corporation

Dated as of

June 30, 2015



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT (this “Agreement”), dated as of June 30, 2015, is
made by and between TriMas Corporation, a Delaware corporation (“TriMas”), and
Horizon Global Corporation, a Delaware corporation (“Horizon”), a wholly owned
subsidiary of TriMas. TriMas and Horizon are sometimes referred to herein
individually as a “Party”, and collectively as the “Parties.”

RECITALS

WHEREAS, the Board of Directors of TriMas has determined that it is appropriate
and in the best interest of TriMas and its shareholders to effect a
reorganization and spin-off (the “Separation”) to separate the Horizon Group (as
defined below);

WHEREAS, TriMas and Horizon have entered into a Separation and Distribution
Agreement (the “Separation Agreement”) providing for the separation of the
Horizon Group from the TriMas Group;

WHEREAS, pursuant to the terms of the Separation Agreement, the Parties will
take, or cause to be taken, actions (including the transfer of Assets and the
assumption of Liabilities) necessary to effect the Separation;

WHEREAS, for U.S. federal income tax purposes, it is intended that the
transactions necessary to effect the Separation (other than Taxable
Restructuring Transactions, as defined below) shall qualify as tax-free
transactions under Sections 355(a), 368(a)(1)(D) and/or 351 of the Code (as
defined below);

WHEREAS, pursuant to the tax laws of various jurisdictions, members of the
TriMas Group (as defined below but including for this purpose members of the
Horizon Group) file certain tax returns on a consolidated, combined, unitary or
other group basis;

WHEREAS, the Parties hereto wish to provide for the payment of Income Taxes (as
defined below) and Other Taxes (as defined below) and entitlement to refunds
thereof, allocate responsibility and provide for cooperation in connection with
the filing of returns in respect of Income Taxes and Other Taxes, and provide
for certain other matters relating to Income Taxes and Other Taxes.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, TriMas and Horizon hereby agree as follows:

1. Definitional Provisions.

(a) Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned to them in the Separation Agreement. For
purposes of this Agreement, the following terms shall have the meanings set
forth below:

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of any Spin-Off Tax Liability, Income
Tax Liability or Other Tax Liability or the realization of a Refund whether by
receipt of cash or as a credit or other offset to Taxes payable, or any related
Income Tax or Other Tax cost or benefit by a Person in respect of any payment,
transaction, occurrence or event, the time at which the amount of Income Taxes
or Other Taxes paid (or Refund realized) by such Person is increased above (or
reduced below) the amount of Income Taxes or Other Taxes that such Person would
have been required to pay (or Refund that such Person would have realized) but
for such payment, transaction, occurrence or event.

“Affiliated Group” shall mean an affiliated group of corporations within the
meaning of Code Section 1504(a).

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions located in the state of New York are authorized or
obligated by law or executive order to close.

“Carryback” shall mean the carryback of a Tax Attribute (including a net
operating loss, a net capital loss or a tax credit) from a Post-Distribution
Taxable Period to a Pre-Distribution Taxable Period.

“Code” shall mean the Internal Revenue Code of 1986.

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return or Other Tax Return that actually includes, by election or otherwise, one
or more members of the TriMas Group and one or more members of the Horizon
Group.

“Distribution Date” shall mean the date on which the External Spin-Off is
completed.

“Distribution-Related Proceeding” shall mean any Proceeding in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status of any of the
Spin-Off-Related Transactions.

“Equity Securities” shall mean any stock or other securities treated as equity
for tax purposes, options, warrants, rights, convertible debt, or any other
instrument or security that affords any Person the right, whether conditional or
otherwise, to acquire stock or to be paid an amount determined by reference to
the value of stock.

“External Spin-Off” shall mean the distribution of Horizon stock by TriMas to
its shareholders.

 

3



--------------------------------------------------------------------------------

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

“Final Determination” (and the correlative term, “Finally Determined”) shall
mean the final resolution of liability for any Income Tax or Other Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870, 870-PT or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of a state, local, or foreign taxing jurisdiction, except that a
Form 870, 870-PT or 870-AD or comparable form shall not constitute a Final
Determination to the extent that it reserves (whether by its terms or by
operation of law) the right of the taxpayer to file a claim for Refund or the
right of the Tax Authority to assert a further deficiency in respect of such
issue or adjustment or for such taxable period (as the case may be); (b) by a
decision, judgment, decree, or other order by a court of competent jurisdiction,
which has become final and nonappealable; (c) by a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the laws of a state, local, or foreign taxing jurisdiction;
(d) by any allowance of a Refund or credit in respect of an overpayment of
Income Tax or Other Tax, but only after the expiration of all periods during
which such Refund may be recovered (including by way of offset) by the
jurisdiction imposing such Income Tax or Other Tax; or (e) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.

“Horizon” shall have the meaning set forth in the recitals to this Agreement.

“Horizon Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction, credit or other Tax item attributable to any member of the Horizon
Group (including, in the case of any state or local consolidated, combined or
unitary income or franchise taxes, a change in one or more apportionment factors
of members of the Horizon Group) pursuant to a Final Determination for a
Pre-Distribution Taxable Period.

“Horizon Business” shall mean each trade or business that is actively conducted
(within the meaning of Section 355(b) of the Code) by Horizon or any other
member of the Horizon Group immediately after the Spin-Off and that is part of
the trade or business relied upon in the Tax Opinion Documents to satisfy the
requirements of Section 355(b) with respect to the Spin-offs.

“Horizon Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which Horizon is the
common parent, determined immediately after the Spin-Off (and any predecessor or
successor to such affiliated group other than the TriMas Consolidated Group).

 

4



--------------------------------------------------------------------------------

“Horizon Employee” shall mean an employee of any member of the Horizon Group
immediately after the Spin-Off and any former employee of the Horizon Group who
is not employed by a member of the TriMas Group immediately after the
Distribution Date.

“Horizon Group” shall mean (a) Horizon and each Person that is a direct or
indirect Subsidiary of Horizon (including any subsidiary that is disregarded for
U.S. federal Income Tax purposes (or for purposes of any state, local, or
foreign tax law)) immediately after the Spin-Offs, (b) any corporation (or other
Person) that shall have merged or liquidated into Horizon or any such Subsidiary
or into which Horizon or any such Subsidiary shall have merged or liquidated
(except to the extent described in clause (c) of the definition of TriMas
Group), and (c) with respect to any Tax Return, any corporation (or other
Person) that is engaged in the Horizon Business when it is included in such Tax
Return.

“Horizon Separate Return” shall mean any Income Tax Return or Other Tax Return
required to be filed by any member of the Horizon Group (including any
consolidated, combined or unitary return) that does not include any member of
the TriMas Group, including any U.S. consolidated federal Income Tax Returns of
the Horizon Consolidated Group required to be filed with respect to a
Post-Distribution Taxable Period.

“Horizon Share of Combined Income Tax Liability” shall mean the U.S. federal
Income Tax Liability Attributable to Horizon; provided, however, that such Tax
Liability shall not exceed $10 million unless the total Tax Liability
Attributable to Horizon for such Combined Tax Returns exceeds $20 million, in
which case the Horizon Share of Combined Income Tax Liability shall include 50%
of the Tax Liability Attributable to Horizon with respect to such excess Tax
Liability.

“Horizon Tax Liability” shall mean any increase in Tax Liability Attributable to
Horizon with respect to a Tax Return subject to Horizon Adjustments, over the
Tax Liability Attributable to Horizon that would have been payable with respect
to such Tax Return without the Horizon Adjustments.

“Income Tax” (a) shall mean (i) any federal, state, local or foreign tax,
charge, fee, impost, levy or other assessment that is based upon, measured by,
or calculated with respect to (A) net income or profits (including, but not
limited to, any capital gains, gross receipts, or minimum tax, and any tax on
items of tax preference, but not including sales, use, value added, real
property gains, real or personal property, transfer or similar taxes),
(B) multiple bases (including, but not limited to, corporate franchise, doing
business or occupation taxes), if one or more of the bases upon which such tax
may be based, by which it may be measured, or with respect to which it may be
calculated is described in clause (a)(i)(A) of this definition, or (C) any net
worth, franchise or similar tax, in each case together with (ii) any interest
and any penalties, fines, additions to tax or additional amounts imposed by any
Tax Authority with respect thereto and (b) shall include any transferee,
successor or joint or several liability imposed by law or contract in respect of
any amount described in clause (a) of this definition.

 

5



--------------------------------------------------------------------------------

“Income Tax Benefit” shall mean, with respect to the effect of any Carryback on
the Income Tax Liability of TriMas or the TriMas Group for any taxable period,
the excess of (a) the hypothetical Income Tax Liability of TriMas or the TriMas
Group for such taxable period, calculated as if such Carryback had not been
utilized but with all other facts unchanged over (b) the actual Income Tax
Liability of TriMas or the TriMas Group for such taxable period, calculated
taking into account such Carryback (and treating a Refund as a negative Income
Tax Liability, for purposes of such calculation).

“Income Tax Liability” shall mean any liability for Income Taxes.

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Income Taxes.

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

“Indemnifying Party” shall mean any party hereto from which any Indemnified
Party is seeking indemnification pursuant to the provisions of this Agreement.

“Internal Spin-Off” shall mean a distribution of the stock of one member of the
TriMas Group (including, for this purpose, the Horizon Group) by another member
prior to the External Distribution in order to effect the Separation.

“IRS” shall mean the Internal Revenue Service of the United States.

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown
(including the costs and expenses of any and all actions, threatened actions,
demands, assessments, judgments, settlements and compromises relating thereto
and attorneys’ fees and any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any such actions or threatened
actions).

“Other Tax Liability” shall mean any liability for Other Taxes.

“Other Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Other Taxes.

 

6



--------------------------------------------------------------------------------

“Other Taxes” shall mean all Taxes whenever created or imposed, and whether of
the United States of America or elsewhere, and whether imposed by a local,
municipal, governmental, state, federation or other body, and without limiting
the generality of the foregoing, shall include superfund, sales, use, ad
valorem, value added, occupancy, transfer, recording, withholding, payroll,
employment, excise, occupation, premium or property taxes (in each case,
together with any related interest, penalties and additions to tax, or
additional amounts imposed by any Tax Authority thereon); provided, however,
that Other Taxes shall not include any Income Taxes.

“Permitted Transaction” shall mean any transaction that satisfies the
requirements of Section 5(c).

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

“Post-Distribution Taxable Period” shall mean a taxable period that begins after
the Distribution Date.

“Pre-Distribution Taxable Period” shall mean a taxable period that ends on or
before or that includes the Distribution Date. For the avoidance of doubt, a
Pre-Distribution Taxable Period includes a Straddle Period.

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Income Taxes or Other Taxes.

“Refund” shall mean any refund of Income Taxes or Other Taxes, whether paid in
cash or applied to reduce any other Income Tax Liabilities or Other Tax
Liabilities by means of a credit, offset or otherwise.

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

“Restriction Period” shall mean the period beginning on the Distribution Date
and ending on the day after the second anniversary of the Distribution Date.

“Separation Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Spin-Offs” shall mean the External and Internal Spin-offs.

“Spin-Off-Related Losses” shall mean:

(a) the Spin-Off Tax Liabilities,

 

7



--------------------------------------------------------------------------------

(b) all accounting, legal and other professional fees, and court costs incurred
in connection with any settlement, Final Determination, judgment or other
determination with respect to such Spin-Off Tax Liabilities, and

(c) all costs, expenses, damages and other Losses associated with stockholder
litigation or controversies and any amount payable by TriMas or Horizon or their
respective Affiliates in respect of the liability of shareholders, whether paid
to shareholders or to the IRS or any other Tax Authority in each case, resulting
from the failure of any of the Spin-Off-Related Transactions to qualify for
Tax-Free Status.

“Spin-Off-Related Transactions” shall mean the Spin-Offs and other transactions
carried out to effect the Separation.

“Spin-Off Tax Liabilities” shall mean, with respect to any Taxing Jurisdiction,
the sum of (a) any increase in Income Tax Liability or Other Tax Liability (or
reduction in a Refund) incurred as a result of any corporate-level gain or
income recognized with respect to the failure of any of the Spin-Off-Related
Transactions (other than Taxable Restructuring Transactions) to qualify for
Tax-Free Status under the Income Tax laws of such Taxing Jurisdiction pursuant
to any settlement, Final Determination, judgment, assessment or otherwise,
(b) interest on such amounts calculated pursuant to such Taxing Jurisdiction’s
laws regarding interest on tax liabilities at the highest Underpayment Rate for
corporations in such Taxing Jurisdiction from the date any Taxes with respect to
such additional gain or income were required to be paid until full payment with
respect thereto is made pursuant to Section 3 hereof (or in the case of a
reduction in a Refund, the amount of interest that would have been received on
the foregone portion of the Refund but for the failure of any of such
SpinOff-Related Transactions to qualify for Tax-Free Status), and (c) any
penalties actually paid to such Taxing Jurisdiction that would not have been
paid but for the failure of any of such Spin-Off-Related Transactions to qualify
for Tax-Free Status in such Taxing Jurisdiction.

“Straddle Period” shall mean any taxable period that begins on or before and
ends after the Distribution Date.

“Subsidiary” of any Person means another Person (a) in which the first Person
owns, directly or indirectly, an amount of the voting securities, voting
partnership interests or other voting ownership sufficient to elect at least a
majority of its board of directors or other governing body (or, if there are no
such voting securities, interests or ownership, a majority of the equity
interests in such other Person), or (b) of which the first Person otherwise has
the power to direct the management and policies. A Subsidiary may be owned
directly or indirectly by such first Person or by another Subsidiary of such
first Person.

“Tax” shall mean all Income Taxes and Other Taxes.

 

8



--------------------------------------------------------------------------------

“Tax Attribute” shall mean a net operating loss, net capital loss, overall
domestic loss, unused investment credit, unused foreign tax credit, excess
charitable contribution or comparable provisions of foreign, state or local tax
law, or a minimum tax credit or general business credit.

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including the IRS).

“Tax Benefit” shall mean any deduction, loss, credit, decrease in income or
gain, or other item which, when taken into account in a Tax Return, has the
effect of reducing the Taxes that would otherwise be payable with respect to
such Tax Return.

“Tax Counsel” shall mean tax counsel of recognized national standing that is
acceptable to TriMas.

“Tax Dispute” shall have the meaning set forth in Section 10 of this Agreement.

“Tax Dispute Arbitrator” shall have the meaning set forth in Section 10 of this
Agreement.

“Tax-Free Status” shall mean the qualification of each of the Spin-Off-Related
Transactions as a transaction in which TriMas, the other members of the TriMas
Group, Horizon and the other members of the Horizon Group recognize no income or
gain other than intercompany items taken into account pursuant to the Treasury
Regulations promulgated pursuant to Section 1502 of the Code.

“Tax Liability Attributable to Horizon” shall mean the Income Tax Liability or
Other Tax Liability shown on a Combined Tax Return that would be payable by
Horizon or any Horizon Group member if the Horizon Group members were the only
entities included in such Combined Tax Return.

“Tax Opinion” shall mean the tax opinion issued by Tax Counsel in connection
with the Spin-Off-Related Transactions.

“Tax Opinion Documents” shall mean the Tax Opinion and the information and
representations provided by, or on behalf of, TriMas or Horizon to Tax Counsel
in connection therewith.

“Tax Returns” shall mean all Income Tax Returns and Other Tax Returns.

“Taxable Restructuring Transactions” shall mean any Spin-Off-Related
Transactions that are not intended to have, and for which no Tax Opinion is
received that they should have, Tax-Free Status.

 

9



--------------------------------------------------------------------------------

“Taxing Jurisdiction” shall mean the United States and every other government or
governmental unit having jurisdiction to tax TriMas or Horizon or any of their
respective Affiliates.

“TriMas” shall have the meaning set forth in the first paragraph of this
Agreement.

“TriMas Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction, credit or other Tax item attributable to any member of the TriMas
Group (including, in the case of any state or local consolidated, combined or
unitary income or franchise taxes, a change in one or more apportionment factors
of members of the TriMas Group) pursuant to a Final Determination for a
Pre-Distribution Taxable Period.

“TriMas Business” shall mean each trade or business that is actively conducted
(within the meaning of Section 355(b) of the Code) by TriMas or any other member
of the TriMas Group immediately after the Spin-Off and that is relied upon in
the Tax Opinion Documents to satisfy the requirements of Section 355(b) with
respect to the Spin-Offs.

“TriMas Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code) of which TriMas is the
common parent (and any predecessor or successor to such affiliated group).

“TriMas Employee” shall mean an employee of any member of the TriMas Group
immediately after the Spin-Off and any former employee of the TriMas Group who
is not a Horizon Employee.

“TriMas Group” shall mean (a) TriMas and each Person that is a direct or
indirect Subsidiary of TriMas (including any Subsidiary of TriMas that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the External Spin-Off, (b) any
corporation (or other Person) that shall have merged or liquidated into TriMas
or any such Subsidiary (except to the extent described in clause (c) of the
definition of “Horizon Group”), (c) any corporation (or other Person) engaged in
the TriMas Business when it is included in a Tax Return, with respect to such
Tax Return, and (d) any predecessor or successor to any Person otherwise
described in this definition.

“TriMas Separate Return” shall mean any Income Tax Return or Other Tax Return
required to be filed by any member of the TriMas Group (including any
consolidated, combined or unitary return) that does not include any member of
the Horizon Group.

“TriMas Tax Liability” shall mean any increase in Income Tax Liability or Other
Tax Liability that would be payable by TriMas or any member of the TriMas Group
if the TriMas Group members were the only entities included in a Tax Return
subject to TriMas Adjustments, over the Tax Liability of such TriMas Group
members that would have been payable with respect to such Tax Return if they
were the only entities included in the Tax Return and without the TriMas
Adjustments.

 

10



--------------------------------------------------------------------------------

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local or foreign Income Tax law, as applicable), as
determined from time to time.

“Unqualified Tax Opinion” shall mean an unqualified opinion of Tax Counsel on
which TriMas may rely to the effect that a transaction will not disqualify any
of the Spin-Off-Related Transactions from Tax-Free Status, assuming that the
Spin-Off-Related Transactions would have qualified for Tax-Free Status if such
transaction did not occur.

(b) Interpretation. In this Agreement, unless the context clearly indicates
otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Subsidiaries following the Distribution;

(iii) any reference to any gender includes the other gender and the neuter;

(iv) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(v) the words “shall” and “will” are used interchangeably and have the same
meaning;

(vi) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(vii) any reference to any Section means such Section of this Agreement, and
references in any Section or definition to any clause mean such clause of such
Section or definition;

(viii) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(ix) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

11



--------------------------------------------------------------------------------

(x) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(xi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(xii) if there is any conflict between the provisions of the Separation and
Distribution Agreement and this Agreement, the provisions of this Agreement
shall control with respect to the subject matter hereof;

(xiii) the headings of Sections contained in this Agreement have been inserted
for convenience of reference only and shall not be deemed to be a part of or to
affect the meaning or interpretation of this Agreement;

(xiv) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be; and

(xv) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party.

2. Sole Tax Sharing Agreement.

This Agreement shall constitute the entire agreement between TriMas and Horizon
and their respective Affiliates (including direct or indirect corporate
Subsidiaries, controlled partnerships, and controlled limited liability
companies) with respect to the subject matters herein. Further, for the
avoidance of doubt, this Agreement shall control with respect to any matters set
forth herein, including but not limited to preparing and filing Tax Returns,
making any Tax elections, and the control and resolution of disputes with
respect to Tax Returns.

3. Preparation and Filing of Tax Returns; Payment of Taxes.

(a) Filing of Tax Returns and Payment of Taxes.

(i) Original Combined Tax Returns. (A) TriMas shall prepare and file or cause to
be prepared and filed all Combined Returns for Income Taxes and Other Taxes that
have not been filed as of the Distribution Date, and shall pay all Taxes due
with respect to such Tax Returns; provided, however, that with respect to any
Australian Income Tax Return

 

12



--------------------------------------------------------------------------------

filed for a Horizon “multiple entry consolidated group”, for purposes of this
Agreement (x) Horizon shall take the place of TriMas and TriMas shall take the
place of Horizon, and (y) section 3(a)(1)(i)(B) shall apply without regard to
the proviso in the definition of Horizon Share of Combined Income Tax Liability.
(B) Horizon shall reimburse TriMas for the Horizon Share of Combined Income Tax
Liability paid by TriMas pursuant to section 3(a)(1)(A).

(ii) TriMas Separate Returns. TriMas shall prepare and file or cause to be
prepared and filed all TriMas Separate Returns and shall pay, or cause to be
paid, and shall be responsible for, any and all Income Taxes or Other Taxes due
or required to be paid with respect to any TriMas Separate Return for both
Pre-Distribution Taxable Periods and Post-Distribution Taxable Periods

(iii) Horizon Separate Returns. Horizon shall prepare and file or cause to be
prepared and filed all Horizon Separate Returns and shall pay, or cause to be
paid, and shall be responsible for, any and all Income Taxes or Other Taxes due
or required to be paid with respect to any Horizon Separate Return for both
Pre-Distribution Taxable Periods and Post-Distribution Taxable Periods.

(iv) Transfer Taxes. TriMas shall be responsible for, and shall indemnify
Horizon against, all transfer, documentary, sales, use, registration and similar
Taxes and related fees incurred as a result of the Spin-Off-Related
Transactions. TriMas shall timely prepare and file all Tax Returns as may be
required in connection with the payment of such Taxes.

(v) Amended Returns. (A) Horizon (and not any member of the TriMas Group) shall
be entitled to amend any Horizon Separate Returns, (B) TriMas (and not any
member of the Horizon Group) shall be entitled to amend any TriMas Separate
Returns, and (C) TriMas (and not any member of the Horizon Group) shall be
entitled to file amended Combined Returns. In the event that an amended Tax
Return described in Section 3(b)(v)(C) results in a Refund of Taxes to any
member of the TriMas Group or the Horizon Group, the Party entitled to such
Refund shall be the Party that would be entitled to such Refund under
Section 3(c)(ii) if such Refund had been attributable to a Final Determination.
If an amended Tax Return results in the payment of additional Taxes, such Taxes
shall be the responsibility of the Party that would be responsible for such
Taxes under Section 3(c)(i) if such Taxes had been attributable to a TriMas
Adjustment or a Horizon Adjustment, as the case may be.

(vi) Timing of Payments. Except as otherwise specifically set forth in this
Agreement, all payments required to be made by one Person to another Person
pursuant to this Section 3 shall be made no later than five days prior to the
date such Taxes are due to the relevant Tax Authority or, in the case of any
amended Tax Return, within five days after any Taxes attributable to such Tax
Return are Actually Realized.

 

13



--------------------------------------------------------------------------------

(b) Preparation of Tax Returns.

(i) Unless otherwise required by law, all Tax Returns including a member of the
Horizon Group filed after the date of this Agreement with respect to a
Pre-Distribution Taxable Period shall be prepared on a basis consistent with the
elections, accounting methods, conventions and principles of taxation used for
the most recent taxable periods for which such Tax Returns and accruals
involving similar items have been filed. All decisions relating to the
preparation of such Tax Returns shall be made in the sole discretion of the
party responsible under this Agreement for such preparation.

(ii) TriMas shall determine the items of income, gain, deduction, loss and
credit of each member of the Horizon Group that must be included in the federal
Income Tax Return of the TriMas Consolidated Group or any other Combined Return
for any Pre-Distribution Taxable Year by closing the books of the members of the
Horizon Group at the Distribution Date.

(iii) Horizon shall, and shall cause each other member of the Horizon Group to,
prepare and submit at TriMas’s request (and in no event later than 60 days after
such request), at Horizon’s expense, all information that TriMas shall
reasonably request, in such form as TriMas shall reasonably request, to enable
TriMas to prepare any Income Tax Return or Other Tax Return required to be filed
by TriMas pursuant to this Agreement. TriMas shall make any such Income Tax
Return or Other Tax Return and related workpapers available for review by
Horizon to the extent such return relates to Taxes for which any member of the
Horizon Group would reasonably be expected to be liable.

(iv) Except as required by applicable law or as a result of a Final
Determination, neither TriMas nor Horizon shall (nor shall either cause or
permit any other members of the TriMas Group or Horizon Group, respectively, to)
take any position that is either inconsistent with the treatment of the
Spin-Off-Related Transactions as having Tax-Free Status (or analogous status
under state, local or foreign law) or with respect to a specific item of income,
deduction, gain, loss or credit on an Income Tax Return or Other Tax Return,
treat such specific item in a manner which is inconsistent with the manner such
specific item is reported on an Income Tax Return or Other Tax Return prepared
or filed by TriMas pursuant to this Section 3(b) (including the claiming of a
deduction previously claimed on any such Income Tax Return or Other Tax Return).

 

14



--------------------------------------------------------------------------------

(c) Tax Adjustments due to a Final Determination and Refunds.

(i) Tax Payments. Except as provided in Section 4(b), TriMas shall pay or cause
to be paid all TriMas Tax Liabilities. Except as provided in Section 4(a),
Horizon shall pay or cause to be paid all Horizon Tax Liabilities. If the amount
of TriMas Tax Liability or Horizon Tax Liability exceeds the amount of Taxes
actually payable with respect to a Tax Return that is subject to a TriMas
Adjustment and/or Horizon Adjustment, the excess shall be paid to the party
whose Tax Benefits were Actually Realized to create such excess, in compensation
therefor.

(ii) Refunds. (A) Except as provided in Section 3(c)(ii)(B), TriMas shall be
entitled to all Refunds of Taxes received by any member of the Horizon Group or
the TriMas Group with respect to any Pre-Distribution Taxable Period.
(B) Horizon shall be entitled to Refunds of Taxes for Pre-Distribution Taxable
Periods to the extent such Refunds are attributable to Horizon Adjustments that
increased Taxes attributable to and payable by a member of the Horizon Group
under Section 3(c)(i). A party receiving a Refund to which another party is
entitled pursuant to this Section 3(c)(ii) shall pay such Refund to the other
party within fifteen Business Days after such Refund is Actually Realized;
provided, however, that if such Refund increases any Taxes of the party
receiving the Refund, the amount of Refund payable shall be net of such Taxes.

4. Indemnification for Income Taxes and Other Taxes.

(a) Indemnification by TriMas. From and after the Distribution Date, TriMas and
each other member of the TriMas Group shall jointly and severally indemnify,
defend and hold harmless Horizon and each other member of the Horizon Group and
each of their respective Representatives from and against (i) all Income Tax
Liabilities and Other Tax Liabilities that TriMas or any other member of the
TriMas Group is responsible for pursuant to Section 3, (ii) 100% of any Taxes
attributable to Taxable Restructuring Transactions, and (iii) all
Spin-Off-Related Losses incurred by any member of the TriMas Group or Horizon
Group that are not described in Section 4(b)(iii).

(b) Indemnification by Horizon. From and after the Distribution Date, Horizon
and each other member of the Horizon Group shall jointly and severally
indemnify, defend and hold harmless TriMas and each other member of the TriMas
Group and each of their respective Representatives from and against (i) all
Horizon Tax Liabilities, Income Tax Liabilities and Other Tax Liabilities that
Horizon or any other member of the Horizon Group is responsible for under
Section 3, and (ii) Spin-Off-Related Losses incurred by any member of the TriMas
Group or Horizon Group for which Horizon is responsible under Section 5.

 

15



--------------------------------------------------------------------------------

(c) Timing of Indemnification Payments. Any payment with respect to any
indemnification obligation pursuant to this Section 4 shall be made by the
Indemnifying Party promptly, but, in any event, no later than:

(i) in the case of an indemnification obligation with respect to any Horizon Tax
Liabilities, Spin-Off Tax Liabilities, Income Tax Liabilities or Other Tax
Liabilities, the later of (A) five Business Days after the Indemnified Party
notifies the Indemnifying Party and (B) five Business Days prior to the date the
Indemnified Party is required to make a payment of taxes, interest, or penalties
to the applicable Tax Authority (including a payment with respect to an
assessment of a tax deficiency by any Taxing Jurisdiction or a payment made in
settlement of an asserted tax deficiency) or realizes a reduced Refund; and

(ii) in the case of any payment or indemnification of any Losses not described
in Section 4(c)(i) (including, but not limited to, any Losses described in
clause (b) or (c) of the definition of Spin-Off-Related Losses, attorneys’ fees
and expenses and other indemnifiable Losses), the later of (A) five Business
Days after the Indemnified Party notifies the Indemnifying Party and (B) five
Business Days prior to the date the Indemnified Party makes a payment thereof.

(d) Tax Benefits. If an indemnification obligation of TriMas under Section 4(a)
results in Tax Benefits to Horizon or any other member of the Horizon Group,
which would not, but for the indemnification obligation (or the adjustment
giving rise to such indemnification obligation), be allowable, then Horizon
shall pay TriMas the amount by which such Tax Benefit actually reduces, in cash,
the amount of Tax that Horizon or any other member of the Horizon Group would
have been required to pay and bear (or increases, in cash, the amount of a
Refund to which Horizon or any other member of the Horizon Group would have been
entitled) but for such indemnification obligation (or adjustment giving rise to
such indemnification obligation). Horizon shall pay TriMas for such Tax Benefit
no later than five Business Days after such Tax Benefit is Actually Realized. If
the indemnification obligation of Horizon under Section 4(b) results in Tax
Benefits to TriMas or any other member of the TriMas Group, which would not, but
for the indemnification obligation (or the adjustment giving rise to such
indemnification obligation), be allowable, then TriMas shall pay Horizon the
amount by which such Tax Benefit actually reduces, in cash, the amount of Tax
that TriMas or any other member of the TriMas Group would have been required to
pay and bear (or increases, in cash, the amount of a Refund to which TriMas or
any other member of the TriMas Group would have been entitled) but for such
indemnification obligation (or adjustment giving rise to such indemnification
obligation). TriMas shall pay Horizon for such Tax Benefit no later than five
Business Days after such Tax Benefit is Actually Realized.

 

16



--------------------------------------------------------------------------------

5. Spin-Off Related Matters.

(a) Representations.

(i) Tax Opinion Documents. Horizon hereby represents and warrants that it has
examined the Tax Opinion Documents (including the representations to the extent
that they relate to the plans, proposals, intentions, and policies of Horizon,
its Subsidiaries, the Horizon Business, or the Horizon Group), and to the extent
they refer to Horizon, its Subsidiaries, the Horizon Business, or the Horizon
Group, the facts presented and the representations made therein are true,
correct and complete.

(ii) Tax-Free Status. Horizon hereby represents and warrants that neither
Horizon nor any other member of the Horizon Group has a plan or intention to
take any action, or fail to take any action, or knows of any circumstance, that
could reasonably be expected to (A) cause any of the Spin-Off-Related
Transactions that are intended to have Tax-Free Status not to have Tax-Free
Status or (B) cause any representation or factual statement made in this
Agreement, the Separation Agreement or the Tax Opinion Documents to be untrue in
a manner that would have an adverse effect on the Tax-Free Status of any of the
Spin-Off-Related Transactions.

(iii) Plan or Series of Related Transactions. Horizon hereby represents and
warrants that, to the best knowledge of Horizon, after due inquiry, none of the
Spin-Off-Related Transactions are part of a plan (or series of related
transactions) pursuant to which a Person will acquire stock representing a
Fifty-Percent or Greater Interest in Horizon or any successor to Horizon.

(b) Covenants.

(i) Actions Consistent with Representations and Covenants. Neither TriMas nor
Horizon shall take any action or permit any other member of the TriMas Group or
the Horizon Group, respectively, to take any action, or shall fail to take any
action or permit any other member of the TriMas Group or the Horizon Group,
respectively, to fail to take any action, where such action or failure to act
would be inconsistent with or cause to be untrue any material information,
covenant or representation in this Agreement, the Separation and Distribution
Agreement or the Tax Opinion Documents.

(ii) Preservation of Tax-Free Status. Horizon shall not take any action
(including any cessation, transfer or disposition of all or any portion of any
Horizon Business, payment of extraordinary dividends, acquisitions or issuances
of stock or entering into any agreement, understanding, arrangement or
substantial negotiations regarding any such actions) or permit any other member
of the Horizon Group to take any such action, or fail to take any such action or
permit any other member of the Horizon Group to fail to take any such action, in
each case, unless such action or failure to act would not cause any of the
Spin-Off-Related Transactions to fail to have Tax-Free Status or could not
require TriMas or Horizon to reflect a liability or reserve with respect to any
of the Spin-Off-Related Transactions in its financial statements.

 

17



--------------------------------------------------------------------------------

(iii) Horizon Business. Until the first day after the Restriction Period Horizon
shall not, and shall not permit any member of the Horizon Group to, engage in
any transaction (including any cessation, transfer or disposition of all or any
portion of any Horizon Business) that would result in Horizon or its “separate
affiliated group” (within the meaning of Section 355(b) of the Code) ceasing to
be engaged in any Horizon Business for purposes of Section 355(b).

(iv) Sales, Issuances and Redemptions of Equity Securities. Until the first day
after the Restriction Period, none of Horizon or any other member of the Horizon
Group shall, or shall agree to, sell or otherwise issue to any Person, or redeem
or otherwise acquire from any Person, any Equity Securities of Horizon or any
other member of the Horizon Group; provided, however, that Horizon may issue
such Equity Securities to the extent such issuances satisfy Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d).

(v) Tender Offer; Other Business Transactions. Until the first day after the
Restriction Period, none of Horizon or any other member of the Horizon Group
shall (A) solicit any Person to make a tender offer for, or otherwise acquire or
sell, the Equity Securities of Horizon, (B) participate in or support any
unsolicited tender offer for, or other acquisition, issuance or disposition of,
the Equity Securities of Horizon or (C) approve or otherwise permit any proposed
business combination or any transaction which, in the case of clauses (A) or
(B), individually or in the aggregate, together with any transaction occurring
within the four-year period beginning on the date which is two years before the
Distribution Date and any other transaction which is part of a plan or series of
related transactions (within the meaning of Section 355(e) of the Code) that
includes the Spin-Off, could result in one or more Persons acquiring (except for
acquisitions that otherwise satisfy Safe Harbor VIII (relating to acquisitions
in connection with a person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulation Section 1.355-7(d)) directly or indirectly stock representing a 25%
or greater interest, by vote or value, in Horizon (or any successor thereto).

(vi) Dispositions of Assets. Until the first day after the Restriction Period
none of Horizon or any other member of the Horizon Group shall sell, transfer or
dispose of, or agree to sell, transfer or dispose of, more than 35% of the gross
assets of any Horizon Business (such percentages to be measured by fair market
values on the Distribution Date) or transfer any assets of the Horizon Group in
a transaction described in Section 351 of the Code (other than a transfer to a
corporation that is a member of Horizon’s “separate affiliated group” within the
meaning of Section 355(b) of the Code). The foregoing sentence shall not apply
to sales, transfers, or dispositions of inventory in the ordinary course of
business.

(vii) Liquidations, Mergers, Reorganizations. Until the first day after the
Restriction Period, neither Horizon nor any of its Subsidiaries shall, or shall
agree to, voluntarily dissolve or liquidate or engage in any transaction
involving a merger, consolidation or other reorganization; provided, however,
that mergers of direct or indirect wholly-owned Subsidiaries of Horizon solely
with and into Horizon or with other direct or indirect wholly-owned Subsidiaries
of Horizon, and liquidations of Horizon’s Subsidiaries are not subject to this
Section 5(b)(vi) to the extent not inconsistent with the Tax-Free Status of the
Spin-Off-Related Transactions.

 

18



--------------------------------------------------------------------------------

(c) Permitted Transactions. Notwithstanding the restrictions otherwise imposed
by Sections 5(b)(iii) through 5(b)(vii), during the Restriction Period, Horizon
may (i) engage in a transaction that would result in Horizon or its “separate
affiliated group” ceasing to be engaged in any Horizon Business, (ii) issue,
sell, redeem or otherwise acquire (or cause another member of the Horizon Group
to issue, sell, redeem or otherwise acquire) Equity Securities of Horizon or any
other member of the Horizon Group in a transaction that would otherwise breach
the covenant set forth in Section 5(b)(iv), (iii) approve, participate in,
support or otherwise permit a proposed business combination or transaction that
would otherwise breach the covenant set forth in Section 5(b)(v), (iv) sell or
otherwise dispose of the assets of Horizon or any other member of the Horizon
Group in a transaction that would otherwise breach the covenant set forth in
Section 5(b)(vi) or (v) merge Horizon or any other member of the Horizon Group
with another entity without regard to which party is the surviving entity in a
transaction that would otherwise breach the covenant set forth in
Section 5(b)(vii), in each case, if and only if such transaction would not
violate Section 5(b)(i) or Section 5(b)(ii) and prior to entering into any
agreement contemplating a transaction described in clauses (i), (ii), (iii),
(iv) or (v) of this Section 5(c), and prior to consummating any such
transaction: (X) Horizon shall provide TriMas with an Unqualified Tax Opinion in
form and substance satisfactory to TriMas in its sole and absolute discretion,
exercised in good faith, (Y) Horizon shall request that TriMas obtain a private
letter ruling from the IRS, at the expense of Horizon, to the effect that such
transaction will not affect the Tax-Free Status of any of the Spin-Off-Related
Transactions and TriMas shall have received such a private letter ruling, in
form and substance satisfactory to TriMas in its sole and absolute discretion,
exercised in good faith, or (Z) TriMas in its sole and absolute discretion shall
have waived in writing the requirement to obtain such Unqualified Tax Opinion or
private letter ruling.

 

19



--------------------------------------------------------------------------------

(d) Liability of Horizon for Undertaking Certain Actions. Notwithstanding
anything in this Agreement to the contrary, Horizon and each other member of the
Horizon Group shall be responsible for any and all Spin-Off-Related Losses to
the extent that they are attributable to, or result from:

(i) any act or failure to act by Horizon or any other member of the Horizon
Group, which act or failure to act breaches any of the covenants described in
Section 5(b)(i) through 5(b)(vii) of this Agreement (without regard to the
exceptions or provisos set forth in such provisions), expressly including, for
this purpose, any Permitted Transaction and any act or failure to act that
breaches Section 5(b)(i) or 5(b)(ii), regardless of whether such act or failure
to act is permitted by Section 5(b)(iii) through 5(b)(vii);

(ii) any acquisition of Equity Securities of Horizon or any other member of the
Horizon Group by any Person or Persons (including as a result of an issuance of
Horizon Equity Securities or a merger of another entity with and into Horizon or
any other member of the Horizon Group) or any acquisition of assets of Horizon
or any other member of the Horizon Group (including as a result of a merger) by
any Person or Persons; or

(iii) a breach by Horizon or any other member of the Horizon Group of a
representation made in this Agreement (or made in connection with the Tax
Opinion.).

(e) Cooperation.

(i) TriMas shall reasonably cooperate with Horizon in connection with any
request by Horizon for an Unqualified Tax Opinion pursuant to Section 5(c).

(ii) Until the first day after the Restriction Period, Horizon will provide
adequate advance notice to TriMas in accordance with the terms of
Section 5(e)(iii) of any action described in Sections 5(b)(i) through 5(b)(vii)
within a period of time sufficient to enable TriMas to seek injunctive relief as
contemplated by Section 5(f).

(iii) Each notice required by Section 5(e)(ii) shall set forth the terms and
conditions of any such proposed transaction, including (A) the nature of any
related action proposed to be taken by the board of directors of Horizon,
(B) the approximate number of Equity Securities (and their voting and economic
rights) of Horizon or any other member of the Horizon Group (if any) proposed to
be sold or otherwise issued, (C) the approximate value of Horizon’s assets (or
assets of any other member of the Horizon Group) proposed to be transferred, and
(D) the proposed timetable for such transaction, all with sufficient
particularity to enable TriMas to seek injunctive relief pursuant to
Section 5(f). Promptly, but in any event within 30 days after TriMas receives
such written notice from Horizon, TriMas shall notify Horizon in writing of
TriMas’s decision to seek such injunctive relief.

(f) Enforcement. The parties hereto acknowledge that irreparable harm would
occur in the event that any of the provisions of this Section 5 were not
performed in accordance with their specific terms or were otherwise breached.
The parties hereto agree that, in order to preserve the Tax-Free Status of the
Spin-Off-Related Transactions, injunctive relief is appropriate to prevent any
violation of the foregoing covenants; provided, however, that injunctive relief
shall not be the exclusive legal or equitable remedy for any such violation.

 

20



--------------------------------------------------------------------------------

6. Tax Contests.

(a) Notification. Each of TriMas and Horizon shall notify the other party in
writing of any demand, claim or notice of the commencement of an audit received
by such Party from any Tax Authority or other Person with respect to any Income
Taxes or Other Taxes of TriMas or any other member of the TriMas Group, or
Horizon or any other member of the Horizon Group, respectively, for which a
member of the Horizon Group or the TriMas Group, respectively, may be
responsible pursuant to this Agreement within ten (10) Business Days of receipt;
provided, however, that in the case of any demand, claim or notice of the
commencement of an audit that is reasonably expected to give rise to a
Distribution-Related Proceeding, regardless of whether Horizon or TriMas may be
responsible for any resulting Taxes, TriMas or Horizon, as the case may be,
shall provide written notice to the other party no later than ten (10) Business
Days after TriMas or Horizon receives any written notice of such a demand, claim
or notice of commencement of an audit from the IRS or other Tax Authority. Each
of TriMas and Horizon shall include with such notice a true, correct and
complete copy of any written communication, and an accurate and complete written
summary of any oral communication, received by TriMas or any other member of the
TriMas Group, or Horizon or any other member of the Horizon Group, respectively.
The failure of TriMas or Horizon timely to provide such notice in accordance
with the first sentence of this Section 6(a) shall not relieve Horizon or
TriMas, respectively, of any obligation to pay such Income Tax Liability or
Other Tax Liability or indemnify TriMas and the other members of the TriMas
Group, or Horizon and the other members of the Horizon Group, respectively, and
their respective Representatives therefor, except to the extent that the failure
timely to provide such notice actually prejudices the ability of Horizon or
TriMas to contest such Income Tax Liability or Other Tax Liability or increases
the amount of such Income Tax Liability or Other Tax Liability.

(b) Representation with Respect to Tax Disputes. TriMas (or such other member of
the TriMas Group as TriMas may designate) shall have the sole right to represent
the interests of the members of the TriMas Group and the members of the Horizon
Group and to employ counsel of its choice in any Proceeding relating to (i) any
U.S. consolidated federal Income Tax Returns of the

 

21



--------------------------------------------------------------------------------

TriMas Consolidated Group, (ii) any other Combined Returns, and (iii) any TriMas
Separate Returns. TriMas may affirmatively elect, in writing and at its sole and
absolute discretion, not to assert control of a Proceeding described in clause
(ii) of the immediately preceding sentence, in which case Horizon shall have the
right to control such Proceeding and TriMas shall have the right to participate
therein at its own cost; provided, however, that Horizon shall not have the
right to settle any such Proceeding without the prior written consent of TriMas
(which shall not be unreasonably withheld). TriMas shall bear all expenses
relating to any Proceeding referred to in the first sentence of this
Section 6(b), except that, with respect to a Proceeding relating to any Combined
Return, expenses shall be borne by TriMas and Horizon to the extent such
expenses relate to proposed TriMas Adjustments or proposed Horizon Adjustments,
respectively; provided, however, that to the extent such expenses cannot
reasonably be attributed to proposed TriMas Adjustments or proposed Horizon
Adjustments, such expenses shall be borne equally by TriMas and Horizon. Horizon
(or such other member of the Horizon Group as Horizon may designate) shall have
the sole right to represent the interests of the members of the Horizon Group
and to employ counsel of its choice at its expense in any Proceeding relating to
Horizon Separate Returns.

(c) Power of Attorney. Each member of the Horizon Group shall execute and
deliver to TriMas (or such other member of the TriMas Group as TriMas may
designate) any power of attorney or other document requested by TriMas (or such
designee) in connection with any Proceeding described in the first sentence of
Section 6(b).

(d) Distribution-Related Proceedings, Proceedings with Respect to Horizon Tax
Liabilities.

(i) In the event of any Distribution-Related Proceeding or Proceeding relating
to a Horizon Tax Liability as a result of which Horizon could reasonably be
expected to become liable for Tax or any Spin-Off-Related Losses and with
respect to which TriMas has the right to represent the interests of the members
of the TriMas Group and/or the members of the Horizon Group pursuant to
Section 6(b) above, (A) TriMas shall consult with Horizon reasonably in advance
of taking any significant action in connection with such Proceeding, (B) TriMas
shall consult with Horizon and offer Horizon a reasonable opportunity to comment
before submitting any written materials prepared or furnished in connection with
such Proceeding, (C) TriMas shall defend such Proceeding diligently and in good
faith as if it were the only party in interest in connection with such
Proceeding, and (D) TriMas shall provide Horizon copies of any written materials
relating to such Proceeding received from the relevant Tax Authority.
Notwithstanding anything in the preceding sentence to the contrary, the final
determination of the positions taken, including with respect to settlement or
other disposition, in (i) any Distribution-Related Proceeding, or (ii) any other
Proceeding relating to a Tax Return described in Section 6(b) with respect to
which TriMas is entitled to represent the interests of the members of the TriMas
Group and/or the members of the Horizon Group, shall be made in the sole
discretion of TriMas and shall not be subject to the Dispute Resolution
provisions of Section 10.

(ii) In the event of any Distribution-Related Proceeding with respect to any
Horizon Separate Return, (A) Horizon shall consult with TriMas reasonably in
advance of taking any significant action in connection with such Proceeding,
(B) Horizon shall consult with TriMas and offer TriMas a reasonable opportunity
to comment before submitting any written materials prepared or furnished in
connection with such Proceeding, (C) Horizon shall defend such Proceeding
diligently and in good faith as if it were the only party in interest in
connection with such Proceeding, (D) TriMas shall be entitled to participate in
such Proceeding and receive copies of any written materials relating to such
Proceeding received from the relevant Tax Authority, and (E) Horizon shall not
settle, compromise or abandon any such Proceeding without obtaining the prior
written consent of TriMas, which consent shall not be unreasonably withheld.

 

22



--------------------------------------------------------------------------------

7. Apportionment of Tax Attributes; Carrybacks.

(a) Apportionment of Tax Attributes.

(i) If the TriMas Consolidated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute apportioned to Horizon or any other member of the Horizon
Consolidated Group and treated as a carryover to the first Post-Distribution
Taxable Period of Horizon (or such member) shall be determined by TriMas in
accordance with Treasury Regulation Sections 1.1502-9, 1.1502-21, 1.1502-22, and
1.1502-79.

(ii) No Tax Attribute with respect to consolidated U.S. federal Income Tax of
the TriMas Consolidated Group, other than those described in Section 7(a)(i),
and no Tax Attribute with respect to consolidated, combined or unitary state,
local or foreign Income Tax, in each case, arising in respect of a Combined
Return shall be apportioned to Horizon or any other member of the Horizon Group,
except as TriMas (or such other member of the TriMas Group as TriMas may
designate) determines is otherwise required under applicable law.

(iii) TriMas (or its designee) shall determine the portion, if any, of any Tax
Attribute which must (absent a Final Determination to the contrary) be
apportioned to Horizon or any other member of the Horizon Group in accordance
with this Section 7(a) and applicable law, and the amount of earnings and
profits to be apportioned to Horizon or any other member of the Horizon Group in
accordance with applicable law.

(iv) Except as otherwise required by applicable law or pursuant to a Final
Determination, no member of the Horizon Group shall take any position (whether
on a Tax Return or otherwise) that is inconsistent with the apportionment by
TriMas in Section 7(a)(iii).

 

23



--------------------------------------------------------------------------------

(b) Carrybacks. Except to the extent otherwise consented to by TriMas or as
prohibited by applicable law, Horizon and each other member of the Horizon Group
shall elect to relinquish, waive or otherwise forgo all Carrybacks to a Combined
Return. In the event that Horizon (or the appropriate other member of the
Horizon Group) is prohibited by applicable law from relinquishing, waiving or
otherwise forgoing a Carryback (or TriMas consents to a Carryback), (i) TriMas
shall cooperate with Horizon, at Horizon’s expense, in seeking from the
appropriate Tax Authority such Refund as reasonably would result from such
Carryback, and (ii) Horizon shall be entitled to any Income Tax Benefit Actually
Realized by a member of the TriMas Group (including any interest thereon
received from such Tax Authority), to the extent that such Refund is directly
attributable to such Carryback, within 15 Business Days after such Refund is
Actually Realized; provided, however, that Horizon shall indemnify and hold the
members of the TriMas Group harmless from and against any and all collateral Tax
consequences resulting from or caused by any such Carryback, including (but not
limited to) the loss or postponement of any benefit from the use of Tax
Attributes generated by a member of the TriMas Group or an Affiliate thereof if
(x) such Tax Attributes expire unutilized, but would have been utilized but for
such Carryback, or (y) the use of such Tax Attributes is postponed to a later
taxable period than the taxable period in which such Tax Attributes would have
been utilized but for such Carryback.

9. Cooperation and Exchange of Information.

(a) Cooperation and Exchange of Information. Each of TriMas and Horizon, on
behalf of itself and each other member of the TriMas Group and the Horizon
Group, respectively, agrees to provide the other party (or its designee) with
such cooperation or information as such other party (or its designee) reasonably
shall request in connection with the determination of any payment or any
calculations described in this Agreement, the preparation or filing of any
Income Tax Return or Other Tax Return or claim for Refund, or the conduct of any
Proceeding. Such cooperation and information shall include, upon reasonable
notice, (i) promptly forwarding copies of appropriate notices and forms or other
communications (including information document requests, revenue agent’s reports
and similar reports, notices of proposed adjustments and notices of deficiency)
received from or sent to any Tax Authority or any other administrative, judicial
or governmental authority, (ii) providing copies of all relevant Income Tax
Returns or Other Tax Returns, together with accompanying schedules and related
workpapers, documents prepared in connection with obtaining rulings or other
determinations by any Tax Authority, and such other records or documents in the
possession of a party concerning the ownership and

 

24



--------------------------------------------------------------------------------

Tax basis of property or other matters relating to Taxes, (iii) the provision of
such additional information and explanations of documents and information
provided under this Agreement (including statements, certificates, forms,
returns and schedules delivered by either party) as shall be reasonably
requested by TriMas (or its designee) or Horizon (or its designee), as the case
may be, (iv) the execution of any document that may be necessary or reasonably
helpful in connection with the filing of an Income Tax Return or Other Tax
Return, a claim for a Refund, or in connection with any Proceeding, including
such waivers, consents or powers of attorney as may be necessary for TriMas or
Horizon, as the case may be, to exercise its rights under this Agreement, and
(v) the use of TriMas’s or Horizon’s, as the case may be, reasonable efforts to
obtain any documentation from a governmental authority or a Third Party that may
be necessary or reasonably helpful in connection with any of the foregoing. It
is expressly the intention of the parties to this Agreement to take all actions
that shall be necessary to establish TriMas as the sole agent for Income Tax or
Other Tax purposes of each member of the Horizon Group with respect to all
Combined Returns. Upon reasonable notice, each of TriMas and Horizon shall make
its, or shall cause the other members of the TriMas Group or the Horizon Group,
as applicable, to make their, employees and facilities available on a mutually
convenient basis to provide explanation of any documents or information provided
hereunder. Any information obtained under this Section 9 shall be kept
confidential, except as otherwise reasonably may be necessary in connection with
the filing of Income Tax Returns or Other Tax Returns or claims for Refund or in
conducting any Proceeding.

(b) Retention of Records. Each of TriMas and Horizon agrees to retain all Income
Tax Returns and Other Tax Returns, related schedules and workpapers, and all
material records and other documents as required under Section 6001 of the Code
and the regulations promulgated thereunder (and any similar provision of state,
local or foreign law) existing on the date hereof or created in respect of
(i) any Pre-Distribution Taxable Period or (ii) any taxable period that may be
subject to a claim hereunder, in each case, until the later of (A) the
expiration of the statute of limitations (including extensions) for the taxable
periods to which such Income Tax Returns, Other Tax Returns and other documents
relate and (B) the Final Determination of any payments that may be required in
respect of such taxable periods under this Agreement.

10. Resolution of Disputes. TriMas and Horizon shall attempt in good faith to
resolve any disagreement arising with respect to this Agreement, including any
dispute in connection with a claim by a Third Party (a “Tax Dispute”). Any party
to this Agreement may give any other Party hereto written notice of any Tax
Dispute not resolved in the normal course of business. If the Parties cannot
agree by the tenth Business Day following the date on which one Party gives such
notice, then the Parties shall promptly retain the services of a nationally
recognized law or accounting firm reasonably acceptable to the Parties (the “Tax
Dispute Arbitrator”). The Tax Dispute Arbitrator shall be instructed to resolve
the Tax Dispute, and such resolution shall be (a) set forth in writing and
signed by

 

25



--------------------------------------------------------------------------------

the Tax Dispute Arbitrator, (b) delivered to each Party involved in the Tax
Dispute as soon as practicable after the Tax Dispute is submitted to the Tax
Dispute Arbitrator, but no later than the fifteenth Business Day after the Tax
Dispute Arbitrator is instructed to resolve the dispute, (c) made in accordance
with this Agreement, and (d) final, binding and conclusive on the Parties
involved in the Tax Dispute on the date of delivery of such resolution. The Tax
Dispute Arbitrator shall be authorized on any one issue to decide in favor of
and choose the position of either of the Parties involved in the Tax Dispute or
to decide upon a compromise position within the range between the positions
presented by the Parties to the Tax Dispute Arbitrator. The fees and expenses of
the Tax Dispute Arbitrator shall be borne 50% by TriMas and 50% by Horizon.

11. Payments.

(a) Method of Payment. All payments required by this Agreement shall be made by
(i) wire transfer to the appropriate bank account as may from time to time be
designated by the respective Parties for such purpose; provided, however, that,
on the date of such wire transfer, notice of the transfer is given to the
recipient thereof in accordance with Section 12, or (ii) any other method agreed
to by the Parties. All payments due under this Agreement shall be deemed to be
paid when available funds are actually received by the payee.

(b) Interest. Any payment required by this Agreement that is not made on or
before the date required hereunder shall bear interest, from and after such date
through the date of payment, at the Underpayment Rate.

(c) Characterization of Payments. For all tax purposes, the parties hereto agree
to treat, and to cause their respective Affiliates to treat any payment required
by this Agreement as either a contribution by TriMas to Horizon or a
distribution by Horizon to TriMas, as the case may be, occurring immediately
prior to the Spin-Off, except as otherwise mandated by applicable law or a Final
Determination; provided, however, that in the event it is determined
(i) pursuant to applicable law, or (ii) pursuant to a Final Determination, that
any such treatment is not permissible (or that an Indemnified Party nevertheless
suffers an Income Tax or Other Tax detriment as a result of such payment), the
payment in question shall be adjusted to place the Indemnified Party in the same
after-tax position it would have enjoyed absent such applicable law or Final
Determination.

12. Notices. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given upon
(a) a transmitter’s confirmation of a receipt of a facsimile transmission (but
only if followed by confirmed delivery of a standard overnight courier the
following Business Day or if delivered by hand the following Business Day), or
(b) confirmed delivery of a standard overnight courier or delivered by hand, to
the parties at the following addresses (or at such other addresses for a party
as shall be specified by like notice):

 

If to TriMas, to: TriMas Corporation

39400 Woodward Ave., Suite 130

Bloomfield Hills, MI 48304

Attn: Joshua Sherbin

joshsherbin@trimascorp.com

248-631-5497

 

26



--------------------------------------------------------------------------------

If to Horizon, to: Horizon Global Corporation

39400 Woodward Ave, Suite 100

Bloomfield Hills, MI 48304

Attn: Jay Goldbaum

jgoldbaum@horizonglobal.com

248-593-8838

Such names and addresses may be changed by notice given in accordance with this
Section 12.

13. Designation of Affiliate. Each of TriMas and Horizon may assign any of its
rights or obligations under this Agreement to any member of the TriMas Group or
the Horizon Group, respectively, as it shall designate; provided, however, that
no such assignment shall relieve TriMas or Horizon, respectively, of any
obligation hereunder, including any obligation to make a payment hereunder to
Horizon or TriMas, respectively, to the extent such designee fails to make such
payment.

14. Miscellaneous. To the extent not inconsistent with any specific term of this
Agreement, the following sections of the Separation Agreement shall apply in
relevant part to this Agreement: Section 9.7 (Entire Agreement), Section 9.9
(Governing Law), Section 9.4 (Amendment and Modification), Section 9.5 (Waiver),
Section 9.11 (Severability), Section 9.14 (Counterparts), Section 9.10
(Assignment), Section 9.8 (No Third-Party Beneficiaries), and Section 9.3
(Termination).

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

TriMas Corporation By:

/s/ David M. Wathen

Name: David M. Wathen Title: President & CEO Horizon Global Corporation By:

/s/ A. Mark Zeffiro

Name: A. Mark Zeffiro Title: Chief Executive Officer & President

 

28



--------------------------------------------------------------------------------

[Signature Page to Tax Sharing Agreement]

 

29